Citation Nr: 0619698	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  02-01 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of 
$19,345.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1966 to July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
remanded in July 2004.

By way of correspondence dated in May 2004, the veteran 
notified VA that he wished to withdraw his request for a 
Board hearing at the RO.


FINDINGS OF FACT

1.	The appellant's action in failing to timely inform VA of 
receipt of Social Security benefits, which created the 
overpayment in question, does not rise to the level of fraud, 
misrepresentation, bad faith, or a lack of good faith in his 
dealings with the government.

2.	The actions of the appellant solely contributed to the 
creation of the overpayment indebtedness.

3.	The collection of the debt would not deprive the 
appellant of basic necessities.

4.	Recovery of the debt would not nullify the objective for 
which the benefits were intended, as the benefits were 
intended to provide supplemental income should a veteran's 
income fall below a set level, and the veteran's income was 
in excess of that level.

5.	Failure to make restitution would result in unfair gain 
to the debtor, at the expense of the government.

6.	The evidence of record does not show that the debtor has 
changed position to his detriment due to his reliance upon 
the receipt of VA benefits.



CONCLUSION OF LAW

Recovery of the overpayment of VA non-service connected 
pension benefits in the calculated amount of $19,345.00 would 
not be contrary to the standard of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. 
§§ 1.962, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475,  
114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of 
Title 38 of the United States Code and do not apply in waiver 
of overpayment cases which are governed by Chapter 53.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  The 
veteran has been informed, via a January 2002 Statement of 
the Case and an October 2004 letter, of the nature of the 
evidence needed to substantiate his claim.  All evidence 
necessary for the determination that needs to be made has 
been obtained.  Consequently, no further notification or 
assistance is necessary.

The provisions of 38 U.S.C.A. § 5302(c) (West 2002), prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver."  
Similarly, 38 C.F.R. § 1.965(b), precludes waiver upon a 
finding of (1) fraud or misrepresentation of a material fact, 
(2) bad faith, or (3) lack of good faith.  A debtor's conduct 
is deemed to constitute bad faith "if such conduct, although 
not undertaken with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, with knowledge of 
the likely consequences, and results in a loss to the 
government."  A debtor exhibits lack of good faith where the 
debtor's conduct shows an "absence of an honest intention to 
abstain from taking unfair advantage of the...Government."  
The Board also notes that any misrepresentation of material 
fact must be "more than non-willful or mere inadvertence."  
38 C.F.R. § 1.962(b) (2005).

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad faith," 
or "lack of good faith," the request for waiver will be 
evaluated pursuant to the principles of equity and good 
conscience found in 38 C.F.R. § 1.965(a).  In applying the 
"equity and good conscience" standard to a case, the factors 
to be considered by the adjudicator are: (1) whether actions 
of the debtor contributed to the creation of the debt, (2) 
whether collection would deprive the debtor or the debtor's 
family of basic necessities, (3) whether recovery of the debt 
would nullify the objective for which benefits were intended, 
(4) whether failure to make restitution would result in 
unfair gain to the debtor, and (5) whether the debtor has 
changed position to his detriment due to his reliance upon 
the receipt of VA benefits.  Additionally, the adjudicator 
must conduct a "balancing of the faults," weighing the fault 
of the debtor against any fault attributable to VA. 38 C.F.R. 
§ 1.965(a).  In the evaluation of whether equity and good 
conscience necessitate a favorable waiver decision, the Board 
must consider all of the specifically enumerated elements 
applicable to a particular case.  See Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).

A February 1997 rating decision granted the veteran's claim 
of entitlement to non-service connected pension effective 
October 1, 1996.  The veteran was notified of the decision 
via correspondence from the RO dated in February 1997.  The 
February 1997 notification letter included clear and 
unambiguous language indicating that the rate of payment of 
the non-service connected pension benefits was directly 
related to the veteran and his family's income.  The veteran 
was instructed to report any changes in his income to VA and 
that failure to do so may result in the creation of an 
overpayment in the veteran's account.  

In August 2002, the VA informed the veteran that it had 
received information from the Social Security Administration 
(SSA) that he was in receipt of SSA benefits beginning in 
June 1995.  In September 2000, VA notified the veteran that 
he owed VA $34,035.00 for repayment of an overpayment created 
because of his receipt of SSA benefits.  In a letter dated in 
September 2000, the veteran requested a waiver of the debt 
that was created because of his receipt of SSA benefits.  The 
veteran stated that he was unaware that he could not receive 
both VA and SSA benefits and that he was unable to pay close 
attention to the notices provided by VA because he cared for 
his elderly mother and had a son on trail for a crime who 
then ended up on death row.  He stated that having to repay 
the debt would be a financial hardship on him.

A Financial Status Report dated in September 2000 indicated 
that the veteran's only source of income was SSA benefits in 
the monthly amount of $1179.00.  Reported expenses were 
$826.04 for rent, $400.00 for food, $400.00 for utilities and 
heat.  Other living expenses were listed as car insurance of 
$67.00 "per year" and property tax of $233.00 "per year".  
(The total monthly expenses indicate that the latter two 
figures are per month and such is consistent with a 
subsequent Financial Status Report.)  Monthly installment 
contract payments consisted of $300.00 for "Section VI", 
$200 for a Discover Platinum credit card account, and $100 
for a Capital One credit card account.  The veteran also 
reported that he had $400.00 in cash in the bank, $30.00 cash 
on hand and two automobiles worth $5,400 total.  

In November 2000, the veteran was informed that the Committee 
on Waivers and Compromises (COWC) had denied his request for 
waiver as he did not inform VA in a timely manner of his 
receipt of Social Security benefits.  

The veteran submitted another Financial Status Report dated 
in December 2001.  He reported income from Social Security in 
the amount of $1218.00.  He also reported that his spouse's 
monthly net take home pay was $2017.00, plus $272.00 in 
monthly SSA benefits.  Reported monthly expenses consisted of 
$900.00 for rent, $400.00 for food, $398.09 for utilities and 
heat, $242.92 for property taxes, $39.83 for mortgage 
insurance, and $41.25 for vehicle insurance.  Installment 
contract payments consisted of $456.45 and total monthly 
expenses were listed as $2478.54.  He reported $366.00 in 
cash in the bank and no cash on hand.  He reported monthly 
installment contracts and other debts as $900 for MNDY Mac 
Bank, $406.45 for Nissan Motor Acceptance, and $50.00 for 
Discover Platinum Card.

In January 2002, the veteran noted that he wished his 
overpayment be reduced because his payment from SSA in June 
1995 included a retroactive lump payment.  He also noted that 
he married in February 2001 and that he and his spouse could 
afford to pay $100 a month on the debt to VA.  In an August 
2002 supplemental statement of the case, VA explained that it 
was reducing the veteran's debt to $19,345 but noted that 
waiver of this overpayment was not granted.  In a July 2005 
letter, VA requested updated financial information from the 
veteran, but the record does not reflect that he responded to 
this request.  A January 2006 supplemental statement of the 
case noted that the veteran reported an available balance of 
$800 after expenses and that the record reflected that the 
veteran had been making payments on his debt and had reduced 
it to $13,945.

In this case, it is noted that the decisions of record have 
all found the veteran was free from fraud, misrepresentation, 
or bad faith.  Regardless of this fact, the Board must render 
an independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  Since there appears to 
be no indication of any intent to deceive or to seek unfair 
advantage by the veteran in the creation of the indebtedness, 
the Board finds no legal bar to the benefit now sought is 
present.  

Thus, the question for Board's consideration is whether 
recovery of the indebtedness at issue would be against the 
principles of equity and good conscience.  38 U.S.C.A. § 
5302; 38 C.F.R. §§ 1.963, 1.965.  

The Board finds that the appellant is solely at fault in the 
creation of this debt.  The veteran failed to inform VA 
promptly of his receipt of Social Security benefits and the 
record shows that the veteran was clearly notified that he 
had to inform VA of any change in income.  The language used 
in the notification letter was clear and unambiguous.  There 
is no indication that the veteran had a problem interpreting 
the letter sent to him.  Therefore, the Board finds that the 
appellant's actions are the sole factor in the creation of 
this debt and that VA bears no fault.  

The veteran has alleged that financial hardship would result 
from collection of the overpayment.  In his September 2000 
Financial Status Report, the veteran indicated that his 
expenses exceeded his income by $1,047 per month.  
Nevertheless, the record shows, and the veteran does not 
dispute the fact, that his bills remain current.  The veteran 
explained that he was able to pay his bills in spite of his 
financial deficit because he borrowed money from his mother.  
In the December 2001 Financial Status Report, the veteran 
reported that his family income exceeded his family expenses 
by $800 per month.  Additionally, the January 2006 
supplemental statement of the case shows that the veteran has 
been making payments on his debt and has reduced the amount 
of the debt by over $5000.00.  The Board finds that recovery 
of the debt would not nullify the objective for which 
benefits are intended, as pension benefits are intended to 
provide supplemental income should a veteran's income fall 
below a set level, and the veteran's income was in excess of 
the set level for the pertinent time period.   

The evidence does not show that the debtor has changed 
position to his detriment due to his reliance upon the 
receipt of VA benefits.  The Board has balanced these 
factors, and has specifically considered the appellant's 
fault in the creation of the overpayment, in that he did not 
promptly report his receipt of Social Security benefits, and 
the appellant's financial situation, in finding that recovery 
would not be contrary to equity and good conscience.

Based on the record in this case, the Board is not persuaded 
that it would be against the principles of equity and good 
conscience to require that the veteran repay the pension 
indebtedness in the amount of $19,345.00.  The end result is 
not unduly favorable or adverse to either the Government or 
the veteran and the evidence in this case is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107.


ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the calculated amount of $19,345 is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


